Appeal from a judgment of the County Court of Albany County, rendered June 28, 1976, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree. In a two-count indictment, defendant was charged with the crime of sexual abuse in the first degree and endangering the welfare of a child in violation of section 260.10 of the Penal Law. He pleaded guilty to the first count and was sentenced to a term of imprisonment for a minimum term of three and one-half years and a maximum of seven years. On this appeal he raises the single issue that the sentence, the maximum allowable, was unduly harsh and excessive. We disagree. The record reveals that defendant was a second felony offender and has a long history of criminal behavior. Since the sentence does not exceed the maximum allowed, we are unable to say, on this record that the court abused its discretion. Consequently, we will not disturb the sentence (People v Dittmar, 41 AD2d 788). Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.